Case: 12-1437     Document: 28      Page: 1   Filed: 10/01/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI ~trtutt

                PANDUIT CORPORATION,
                       Appellant,

                            v.

        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                        Appellee,
                          AND

          ADC TELECOMMUNICATIONS,
                     Cross Appellant.


                  2012-1437, -1438
            (Reexamination No. 95/000,413)


   Appeals from the United States Patent and Trade-
mark Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                       ORDER
Case: 12-1437      Document: 28     Page: 2   Filed: 10/01/2012




PANDUIT CORPORATIONv. KAPPOS                               2


    The Director of the United States Patent and Trade-
mark Office moves without opposition to set the due date
for his brief 40 days after the service of ADC Telecommu-
nications' brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                     FOR THE COURT


      OCT 0 1 2012                   lsI Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: James Oliff, Esq.
    Raymond T. Chen, Esq.
    Timothy A. Lindquist, Esq.
s26